Case 9:18-cv-81586-RLR Document 22 Entered on FLSD Docket 05/31/2019 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:18-CV-81586-ROSENBERG/REINHART


ALEXIS MOORE,

          Plaintiff,

v.

RADIUS GLOBAL SOLUTIONS, LLC,
formerly known as NORTHLAND
GROUP, LLC,

      Defendant.
_______________________________/

                                            ORDER CLOSING CASE

          This cause is before the Court on the parties’ Stipulation to Dismiss With Prejudice at docket

entry 21. In light of the fact that this case has been dismissed, it is ORDERED AND ADJUDGED

that:

                1. All pending motions are DENIED AS MOOT, all hearings are CANCELLED, and

                     all deadlines are TERMINATED.

                2. The Clerk of the Court is instructed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 31st day of May,

2019.




                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
